37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas J. CONBOY, Plaintiff Appellant,v.Norwest Bank INDIANA, N.A., Personal Representative for theEstate of J. Edwin Conboy;  Norwest Bank Indiana,N.A., Trustee for the J. Edwin ConboyRevocable Trust, Defendants Appellees.
No. 94-1935.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 24, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-94-1851)
Thomas J. Conboy, Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing, pursuant to 28 U.S.C. Sec. 1915(d) (1988), his complaint filed against the bank named in his late father's will as trustee and personal representative of the estate.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Conboy v. Norwest Bank Indiana, No. CA-94-1851 (D. Md. July 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.